Citation Nr: 0525887	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-36 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected residuals of pulmonary cancer, with 
removal of right upper lobe lung nodule, from November 1, 
2002 to July 1, 2005.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and E. Z.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that granted entitlement to service 
connection for residuals of pulmonary cancer, with removal of 
right upper lobe lung nodule.  The RO assigned a temporary 
total rating effective from February 14, 2002, and a 10 
percent disability rating effective as of November 1, 2002.  

By rating action dated in July 2004, the RO proposed 
severance of the veteran's entitlement to service connection 
for residuals of pulmonary cancer, with removal of right 
upper lobe lung nodule, and by rating action dated in April 
2005, entitlement to service connection for residuals of 
pulmonary cancer, with removal of right upper lobe lung 
nodule, was severed effective as of July 1, 2005.  
Accordingly, the issue before the Board is as captioned 
above.

In March 2005, the Board remanded the case to schedule the 
veteran for a hearing.  In June 2005, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge at the RO, a transcript of which has been associated 
with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During his personal hearing before the undersigned Veterans 
Law Judge, the veteran indicated that he had been treated for 
symptoms associated with his service-connected residuals of 
pulmonary cancer, with removal of a right upper lobe lung 
nodule, within the last year at the VA Medical Center in West 
Haven, Connecticut.  The most recent VA treatment records in 
the claims folder are dated in December 2002 and September 
2003.  As such, the RO must obtain updated VA treatment 
records of the veteran.

Accordingly, this claim is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records from the West 
Haven VA Medical Center for his service-
connected residuals of pulmonary cancer, 
with removal of a right upper lobe lung 
nodule, dated from November 1, 2002 to July 
1, 2005.

2.  Then, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 
 
 
 
 


